Case 8:19-cv-02558-TPB-AAS Document 74 Filed 01/15/21 Page 1 of 3 PageID 1521




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

PREMIER TRAILER LEASING, INC.,

      Plaintiff,

v.                                                   Case No. 8:19-cv-2558-T-60AAS

DM WORLD TRANSPORTATION, LLC,
and ABDUVOSIT RAZIKOV,

      Defendants.
________________________________/


          ORDER ADOPTING REPORT AND RECOMMENDATION

      This matter is before the Court on consideration of the report and

recommendation of Amanda A. Sansone, United States Magistrate Judge, entered

on December 31, 2020. (Doc. 73). Judge Sansone recommends that Plaintiff

Premier Trailer Leasing, Inc.’s motion for award of attorney’s fees and costs against

Defendant Abduvosit Razikov (Doc. 47) be granted in part and denied in part.

Specifically, Judge Sansone recommends that Plaintiff should be awarded

attorney’s fees of $37,686.00 and costs of $1,197.89 ($150.00 less than the $1,347.89

requested in the motion), for a total award of $38,883.89. No objections to the

report and recommendation have been filed, and the time to object has expired.

      After conducting a careful and complete review of the findings and

recommendations, a district judge may accept, reject, or modify the magistrate

judge’s report and recommendation. 28 U.S.C. § 636(b)(1); Williams v. Wainwright,

681 F.2d 732 (11th Cir. 1982). In the absence of specific objections, there is no
Case 8:19-cv-02558-TPB-AAS Document 74 Filed 01/15/21 Page 2 of 3 PageID 1522




requirement that a district judge review factual findings de novo, Garvey v. Vaughn,

993 F.2d 776, 779 n.9 (11th Cir. 1993), and the court may accept, reject, or modify,

in whole or in part, the findings and recommendations. 28 U.S.C. § 636(b)(1)(C).

The district judge reviews legal conclusions de novo, even in the absence of an

objection. See Cooper-Houston v. S. Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994);

Castro Bobadilla v. Reno, 826 F. Supp. 1428, 1431-32 (S.D. Fla. 1993), aff’d, 28 F.3d

116 (11th Cir. 1994) (table).

      Upon due consideration of the record, including Judge Sansone’s report and

recommendation, the Court adopts the report and recommendation. The Court

agrees with Judge Sansone’s detailed and well-reasoned factual findings and legal

conclusions. Consequently, “Plaintiff’s Verified Motion for Award of Attorney’s

Fees and Costs Against Abduvosit Razikov” (Doc. 47) is due to be granted in part

and denied in part.

      Accordingly, it is

      ORDERED, ADJUDGED, and DECREED:

(1)   Judge Sansone’s report and recommendation (Doc. 73) is AFFIRMED and

      ADOPTED and INCORPORATED BY REFERENCE into this Order for

      all purposes, including appellate review.

(2)   “Plaintiff’s Verified Motion for Award of Attorney’s Fees and Costs Against

      Abduvosit Razikov” (Doc. 47) is hereby GRANTED IN PART and DENIED

      IN PART.

                                     Page 2 of 3
Case 8:19-cv-02558-TPB-AAS Document 74 Filed 01/15/21 Page 3 of 3 PageID 1523




(3)   The motion is GRANTED to the extent that Plaintiff Premier Trailer

      Leasing, Inc. is awarded attorney’s fees of $37,686.00 and costs of $1,197.89,

      for a total award of $38,883.89.

(4)   The motion is DENIED to the extent that Plaintiff seeks any greater or

      different relief.

(5)   The Clerk is directed to enter an amended judgment consistent with this

      Order.

      DONE and ORDERED in Chambers, in Tampa, Florida, this 15th day of

January, 2021.




                                         TOM BARBER
                                         UNITED STATES DISTRICT JUDGE




                                     Page 3 of 3
